Citation Nr: 1000677	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-09 287	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for a genitourinary 
disorder, claimed as frequent urination and disruption of 
urinary flow, to include as secondary to service-connected 
disabilities.

2.	Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the left lower 
extremity.

3.	Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity.

4.	Entitlement to an initial evaluation in excess of 30 
percent for a depressive disorder.

5.	Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.

6.	Entitlement to service connection for a pulmonary 
disorder.

7.	Entitlement to service connection for erectile 
dysfunction.

8.	Entitlement to special monthly compensation based on loss 
of use of a creative organ.

9.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a heart disorder.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 
to September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2006 and May 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Veteran testified before the undersigned Veterans Law 
Judge at an August 2009 hearing conducted at the RO.  A 
transcript of the hearing is of record.

The issues of entitlement to increased initial evaluations 
for diabetes mellitus, a depressive disorder, and peripheral 
neuropathy of the bilateral lower extremities, as well 
entitlement to service connection for a pulmonary disorder 
and erectile dysfunction, entitlement to special monthly 
compensation based on loss of use and whether new and 
material evidence has been received sufficient to reopen a 
claim of service connection for a heart disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDING OF FACT

The competent evidence of record does not indicate the 
Veteran has been diagnosed with a chronic genitourinary 
disorder manifested by symptoms of frequent urination and 
disruption of urinary flow at any point during the pendency 
of the instant claim.


CONCLUSION OF LAW

A chronic genitourinary disorder was not incurred in or 
aggravated by active duty service and is not proximately due 
to or aggravated by the Veteran's service-connected 
disabilities.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2009).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in March 2006.  
The RO's September 2005 notice letter advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the Veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  See also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) rev'd on other grounds sub nom. Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  
All post-service treatment records and reports related to the 
Veteran's claimed genitourinary disorder identified by the 
Veteran have also been obtained.  The Veteran was afforded VA 
examinations in January 2006 and April 2008.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2009); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The 
examination reports reflect that the claims file was 
reviewed.  The examinations satisfy 38 C.F.R. § 3.326 (2009).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran maintains he suffers from a genitourinary 
disorder as a result of active service or, in the 
alternative, as secondary to his service-connected 
disabilities.  Specifically, he contends that he suffers from 
symptoms of frequent urination and disruption of urinary 
flow.

After reviewing the record in its entirety, the Board notes 
that the Veteran has produced no competent evidence that he 
is currently diagnosed with, or is being treated for, a 
chronic genitourinary disorder that results in symptoms of 
frequent urination or disruption of urinary flow.  In this 
regard, the Board notes that both January 2006 and April 2008 
VA examination reports specifically indicate the Veteran 
denied genitourinary complaints.  To prevail on the issue of 
service connection, there must be medical evidence of a 
current disability at some point during the pendency of the 
claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability); McClain v. Nicholson, 21 Vet. App. 319 (2007) 
(holding that a current disability exists if the diagnosed 
disability is present at the time of the claim or during the 
pendency of that claim).

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of a chronic genitourinary disorder.  
The Veteran has produced no competent evidence or medical 
opinion in support of his claim that he suffers from such a 
disorder, and all evidence included in the record weighs 
against granting the Veteran's claim.  Accordingly, the 
Veteran's claim for service connection for a genitourinary 
disorder manifested by symptoms of frequent urination and 
disruption of urinary flow must be denied.


ORDER

Service connection for a genitourinary disorder is denied.


REMAND

The Veteran seeks an increased initial evaluation for a 
depressive disorder, currently evaluated as 30 percent 
disabling, diabetes mellitus and peripheral neuropathy of the 
lower extremities, each separately evaluated as 20 percent 
disabling.  With respect to the Veteran's depressive disorder 
claim, the Board notes the Veteran was provided a VA 
examination in April 2008, at which time he was assigned a 
Global Assessment of Functioning (GAF) score of 57.  The 
Veteran then underwent a private psychological evaluation in 
September 2008, at which time he was assigned a GAF score of 
48.  The Board finds that the September 2008 evaluation 
report suggests an increase in the severity of the Veteran's 
depressive disorder since his last VA examination.  Further, 
with respect to the Veteran's diabetes mellitus and 
peripheral neuropathy of the lower extremities, the Board 
notes that the Veteran was also provided a VA examination for 
these disabilities in April 2008, which indicated he has not 
been medically prescribed a restriction of activities.  
However, he has submitted a private medical statement 
indicating his diabetes mellitus does result in a limitation 
of activities.  Under such circumstances, the Board finds 
that new VA examinations are necessary which document the 
current severity of these service-connected disabilities.  38 
C.F.R. § 3.159 (2009); see also VAOPGCPREC 11-95 (1995) (a 
new examination is appropriate when there is an assertion of 
an increase in severity since the last examination). 

Furthermore, with respect to the Veteran's claims for 
increased ratings for diabetes mellitus and peripheral 
neuropathy, the Board observes a September 2009 statement 
from Dr. Cases indicates he has been treating the Veteran for 
his diabetes since February 2006.  However, these records 
have not been made part of the claims file.  Thus, on remand, 
the AOJ should attempt to retrieve these records.

In addition, in a November 2008 rating decision, the RO 
denied service connection for a pulmonary disorder and 
erectile dysfunction, entitlement to special monthly 
compensation based on loss of use, and found the Veteran had 
not submitted new and material evidence to reopen a claim of 
entitlement to service connection for a heart disorder.  The 
Veteran then submitted a timely Notice of Disagreement (NOD) 
with the RO denial in March 2009.  The RO has not issued a 
statement of the case (SOC) to the Veteran which addresses 
his NOD.  Court has made it clear that the proper course of 
action when a timely notice of disagreement has been filed is 
to remand the matter to the RO.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to these 
issues.  38 C.F.R. § 19.26 (2009).  The Veteran will then 
have the opportunity to file a timely substantive appeal if 
he wishes to complete an appeal.

As a final note, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006), which held that VCAA notice 
must include notice regarding the disability rating and the 
effective date.  The Board notes that no such notice was 
provided to the Veteran. Thus, on remand, notice regarding 
the disability rating and effective date should be sent to 
the Veteran.

Accordingly, the case is REMANDED for the following action:

1.	Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the AOJ should ensure that 
the notification requirements and 
development procedures contained in the 
Court's decisions in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) are 
fully met.

2.	The Veteran should be requested to 
complete VA Form 21-4142, Authorization 
and Consent to Release Information to 
VA, for all private treatment records 
relevant to the disabilities at issue.  
In particular, the Veteran should be 
requested to provide information 
related to his treatment for diabetes 
with Dr. Cases.  The AOJ should then 
obtain any relevant treatment records 
identified by the Veteran.

3.	Issue a statement of the case with 
respect to the issues of entitlement to 
service connection for a pulmonary 
disorder and erectile dysfunction, 
entitlement to special monthly 
compensation based on loss of use, and 
whether new and material evidence has 
been submitted sufficient to reopen a 
claim of entitlement to service 
connection for a heart disorder.  All 
appropriate appellate procedures should 
then be followed.  The Veteran should 
be advised that he must complete his 
appeal of this issue by filing a timely 
substantive appeal following the 
issuance of a statement of the case.

4.	Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
diabetes mellitus and peripheral 
neuropathy of the bilateral lower 
extremities.  The claims folder, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  Following a review of 
the record, an examination of the 
Veteran, and any indicated testing, 
including an EMG study or NCS, the 
examiner should provide a response to 
the following:

a.	identify all 
symptoms/manifestations related to 
the Veteran's diabetes mellitus.  
The examiner should specifically 
address whether the Veteran's 
diabetes mellitus involves 
episodes of ketoacidosis or 
hypoglycemic reactions requiring 
one or two hospitalizations per 
year or twice a month visits to a 
diabetic care provider.  The 
examiner should also provide an 
opinion as to whether the 
Veteran's diabetes mellitus 
requires regulation of activities 
(defined as avoidance of strenuous 
occupational and recreational 
activities), to include whether 
the requirement of an insulin pump 
inherently restricts the Veteran's 
activities.  A complete rationale 
should accompany all opinions 
provided.  

b.	identify and describe in detail 
all symptoms/manifestations 
related to the Veteran's 
peripheral neuropathy of the right 
and left lower extremities.  The 
examiner should also discuss 
whether the Veteran's peripheral 
neuropathy causes complete 
paralysis, or mild, moderate, or 
severe incomplete paralysis of any 
nerves.  A complete rationale for 
any opinion expressed should be 
included in the report.

5.	Schedule the Veteran for a VA 
psychiatric examination to determine 
the severity of his depressive 
disorder.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such review was completed.  
The examiner should identify the 
nature, frequency, and severity of all 
current manifestations of a depressive 
disorder.  The examination report 
should include a full psychiatric 
diagnostic assessment including a 
Global Assessment of Functioning (GAF) 
score on Axis V and an explanation of 
the significance of the current levels 
of psychological, social, and 
occupational functioning which support 
the score.  The examiner should 
specifically comment on the impact of 
the Veteran's depressive disorder upon 
his social and industrial activities, 
including his employability.  The 
rationale for all opinions expressed 
must be provided.

6.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


